712 N.W.2d 722 (2006)
474 Mich. 1134
Beverly HEIKKILA, as Personal Representative of the Estate of Sheri L. Williams, Plaintiff-Appellee,
v.
NORTH STAR TRUCKING, INC., Defendant, and
Marc Rolland Sevigny and J.R. Phillips Trucking, Ltd., Defendants-Appellees, Defendants-Appellants, (in 127836) and
North Star Steel Co., Defendant-Cross-Plaintiff-Appellant, (in 127780) Defendant-Cross-Plaintiff-Appellee
v.
International Mill Service, Inc., Defendant/Cross-Defendant-Appellee, Defendant/Cross-Defendant-Appellant. (in 127823)
Docket Nos. 127780(103), 127823, 127836. COA No. 246761.
Supreme Court of Michigan.
May 4, 2006.
On order of the Court, the motion for reconsideration of the orders of March 10, 2006 is considered and it is DENIED because it does not appear the orders were entered erroneously.
CAVANAGH and KELLY, JJ., would grant reconsideration.